DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The limitation "the generated operational parameters" lacks antecedent basis in the claims. The above limitation should read as ‘-- the determined operational parameters --’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 11, the limitation, "a range extender mode" is confusing because it is not clear what is included in the meaning of a range extender mode. Since "range extender mode" is not a term of art, one of skill in the art would not be able to discern the metes and bounds of the claims. For examination purposes the above limitation is interpreted as '-- a power management mode --'.
In claim.
In claims 1 and 11, the limitation, "determine operational parameters for TRU from power management strategies" is confusing because it is not clear what parameters would be determined from the power management strategies because it is unclear what are the power management strategies?
In claims 1 and 11, the limitation, "execute the generated operation parameters" is confusing because it is not clear what execution of the determined parameters includes. It is unclear how the determined operational parameters are executed. Also .
In claims 4 and 14, the limitation, "utilizing cargo thermal storage as a .
In claims 4, 9, 14, and 19, the limitation, "flexibly executing non-critical diagnostics and non-critical… functions" is confusing because it is not clear what is considered a flexible execution. Also it is unclear what are considered non-critical diagnostics and non-critical functions. 
In claims 6, and 16, the limitation, "adjust the amount of TRU power demand for cooling… by applying power load sharing strategies and power removing, reducing and/or peak limiting strategies” is confusing because it is unclear what is included in the meaning of power load sharing, power removing, power reducing and power peak limiting strategies. It is also unclear if the all of the strategies are applied at the same time to adjust the amount of TRU power demand or the adjusting of the amount of TRU power demand for cooling is achieved by applying each of the power strategy independently. For examination purposes, the above limitation is interpreted as ‘-- adjust the amount of TRU power demand for cooling… by applying power load sharing strategy, or power removing strategy, or power reducing strategy, or peak limiting strategy --’.     Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (US 2008/0229288 A1).
In regards to claims 1 and 11, Alston teaches a system for managing power in a transport refrigeration unit (TRU) (battery and power management system for a vehicle such as a truck, see abstract, and paragraphs 5-7, 13, 14 and 34) installed on a trailer (HVAC system on the truck, see fig. 8 and paragraph 101), comprising: a TRU controller (50, 60) configured to execute a range extender mode of operation (at least the operation of the HVAC system and other components by the controller to conserve amount of stored energy available for usage, see paragraphs 38-39; and at least the slow expending of charge to extend the duration of the operations, see paragraph 41) to manage operations of the TRU and TRU components (controller 60 powers the HVAC system 10 of the vehicle, with engine, compressor 14, motor 12, power sources 40, 42, 44, see paragraph 40), wherein the TRU controller: selects a power management strategy from a plurality of demand-side power management strategies (the controller reduces the speed of the compressor when the engine is off, see paragraph 41; wherein the blowers could be operated at lower capacity, see paragraph 39; or the compressor speed could be reduced, see paragraph 41); determines, from the selected power management strategy, operational parameters for a TRU (capacity/speed of the blowers or the compressor to be controlled in the power management strategy, see and paragraphs 38-41); and executes the generated operational parameters (reducing 
In regards to claims 2 and 12, Alston teaches that the TRU components include TRU power supply components (engine, see paragraph 38, 40; power sources 40, 42 and 44, see paragraph 38) and TRU power demand components (compressor 14, condenser 16, evaporator 22, see paragraphs 34 and 38).
In regards to claims 3 and 13, Alston teaches that the TRU power supply components include one or more of a TRU battery and a TRU engine (engine, see paragraph 38, 40; batteries as power sources 40, 42 and 44, see paragraphs 40 and 38), and the TRU power demand components include one or more of a compressor (14), an evaporator (22), a condenser (16), cargo lights (this is an alternative limitation, hence not required by the claim), and the TRU controller (60, see fig. 5a; and paragraphs 34 and 38).
In regards to claims 4 and 14, Alston teaches that the plurality of power management strategies include a first strategy of utilizing cargo thermal storage as a flexible power load (by turning the HVAC operation off at a certain time or after certain amount of time, see paragraph 69; Also the controller periodically increases or decreases the HVAC capacity based on the availability of sufficient power and run time plan, see paragraph 89), a second strategy of reducing a thermal energy delivery rate (reducing the total amount of power drawn from the battery banks, see paragraphs 81 and 142), and a third strategy of flexibly executing non-critical diagnostics and non-critical TRU system functions (modifying depth of discharge for future cycles based on historical data obtained by the controller, see paragraph 64; the historical data includes non-critical diagnostic functions of finding out how long the truck was running, see paragraphs 100; Also determining state-of-charge after battery has been unloaded for a period of time, see paragraph 66).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alston (US 2009/0229288 A1) as applied to claim 4 above and further in view of Dage (US 5,275,012 A).
In regards to claims 5 and 15, Alston teaches reducing cooling set-points (changing temperature set point, see paragraph 91) between the predetermined heating and cooling operations (see paragraphs 89 and 91 and fig. 7).
However, Alston does not explicitly teach the condition of pre-cooling cargo at predetermined geographic mission locations where energy is available.
Dage teaches that the first strategy comprises the vehicle controller (50, see figs. 3b and 18a-18d) determining first strategy conditions of pre-cooling cargo at predetermined geographic mission locations (see col. 12, lines 55-66) where energy is available (where 220VAC supply is available, see col. 1, lines 55-57) and reducing cooling set-points between the predetermined mission locations (power consumption by the HVAC system is reduced on the highway, see col. 1, lines 22-29).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Alston to select the condition of pre-.

Claims 6-10 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alston (US 2009/0229288 A1) in view of Dage as applied to claim 5 above and further in view of Burnham (US 2013/0283826 A1) and Bates (US 2015/0338858 A1) and Zhou (US 2018/0361872 A1).
In regards to claims 6 and 16, Alston teaches that the TRU controller: adjust the amount of TRU power demand for cooling between the predetermined mission locations by applying power load sharing strategies and power removing, reducing and/or peak limiting strategies (reducing the total amount of power drawn from the battery banks, see paragraphs 81 and 142).
However, Alston does not explicitly teach that the TRU controller: determines cargo thermal storage capability by direct monitoring with thermal sensors or by inferring from operational data; identifies locations of and transportation times between the predetermined geographic mission locations based on dynamically updated GPS data and pan-mission proximity to electrical grid charging stations.
Burnham teaches that the controller (230, ECU 230): determines cargo thermal storage capability (thermal load or electric power needed by the transport refrigeration system) by direct monitoring with thermal sensors or by inferring from operational data (see paragraphs 51 and 34; fig. 3).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Alston as modified to determine cargo thermal storage capability by direct monitoring with thermal sensors or by inferring from operational data as taught by Burnham in order to determine the actual power required to meet the thermal load on the transport refrigeration system and to adjust the generator operation according to the power needs of the refrigeration system (see paragraphs 34-35, and fig. 3, Burnham).

However, Bates teaches that a TRU controller (214, 230): identifies locations of and transportation times between the predetermined geographic mission locations based on dynamically updated GPS data (using GPS to determine location where transport refrigeration system(TRS) was used, see paragraphs 23 and 55).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Alston as modified to identify locations of and transportation times between the predetermined geographic mission locations based on dynamically updated GPS data as taught by Bates in order to automatically adjust the TRS control parameters to be in compliance with the local regulations based on the determined location of the vehicle (see paragraph 5, Bates).
Alston also does not explicitly teach identifying proximity to electrical grid charging stations.
However, Zhou teaches that a controller (battery management system 32) identifies locations and proximity of the charging stations (see paragraphs 38, 4344 and 62).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Alston as modified to identify location and proximity to electrical grid charging stations as taught by Zhou in order to determine the time left to be expended and the target temperature range that could be achieved in the remaining time (see paragraph 62, Zhou).
In regards to claims 7 and 17, Alston teaches that the TRU controller (50, 60) implements the first strategy conditions and performs one or more of (i) adapting a cooling set-point for the cargo within a predetermined range (this is an alternative limitation, hence not required by the claim); and (ii) modifying evaporator fan speed (regulating evaporator fan speed, see paragraph 82) and/or condenser fan speed and/or compressor speed (these are alternative limitations, hence not required by the claim).
In regards to claims 8 and 18, Alston teaches that the second strategy comprises the TRU controller (50, 60) performing one or more of (i) limiting an opening of refrigeration cycle cooling valves, including one or more of expansion valves and suction modulation valves (these are alternative limitations, hence not required by the claim), and (ii) modifying TRU fan speed (regulating evaporator fan speed, where the evaporator belongs to HVAC system 10 of vehicle/truck, see paragraphs 82, 84 and 58) and/or TRU compressor speed (this is an alternative limitation, hence not required by the claim; however, see paragraph 82).
In regards to claims 9 and 19, Alston teaches that the second strategy comprises the TRU controller (50, 60) performing one or more of (i) executing one or more non-critical diagnostic functions ahead of a predetermined schedule (modifying depth of discharge for future cycles based on historical data obtained by the controller, see paragraph 64; the historical data includes non-critical diagnostic functions of finding out how long the truck was running, see paragraphs 100) or deferring execution of the one or more non-critical diagnostic functions until arriving at a predetermined geographic mission location where energy is available (this is an alternative limitation, hence not required by the claim), (ii) executing a defrost cycle based on non-periodic trigger events (this is an alternative limitation, hence not required by the claim), and (iii) removing, reducing and/or peak-limiting non-critical power loads (these are alternative limitations, hence not required by the claim).
In regards to claims 10 and 20, Alston teaches that the TRU controller (50, 60) executes the range extender mode of operation before missions (controller modifies permitted depth of discharge based on historical data for future cycles, see paragraph 64) and periodically during missions (regulating degree of discharge between daily performances, see paragraphs 64 and 89).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M. A. S./
Examiner, Art Unit 3763

/NELSON J NIEVES/Primary Examiner, Art Unit 3763